UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7472


RICKY ALONZO EVANS,

                Petitioner - Appellant,

          v.

GENE JOHNSON, Director, Virginia Dept. of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00023-JCC-IDD)


Submitted:   April 28, 2011                 Decided:   May 11, 2011


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Alonzo Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky        Alonzo      Evans    seeks      to     appeal       the   district

court’s    order      denying     relief     on    his    28    U.S.C.      § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a    substantial       showing          of    the    denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that     Evans    has    not    made      the    requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,       and    dismiss      the    appeal.        We

dispense     with        oral    argument     because          the    facts    and     legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           DISMISSED




                                3